Citation Nr: 0434092	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  04-17 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral eye 
disorders, to include decreased visual acuity, right eye 
cataracts and macular degeneration, claimed as secondary to 
inservice Atabrine medication for service-connected malaria.

2.  Entitlement to service connection for skin cancer of the 
chest and shoulders, claimed as secondary to inservice 
exposure to the sun and sunburns.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from September 1942 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision of the 
Regional Office (RO) in Chicago, Illinois.  The RO, in 
pertinent part, denied claims of service connection for 
disorders of the eyes, to include decreased visual acuity, 
right eye cataracts and macular degeneration, and service 
connection for skin cancer of the chest and shoulders, 
claimed as secondary to inservice sun exposure.  

Jurisdiction of the veteran's claims has been assumed by the 
VA Medical and Regional Office Center (M&ROC) in Fargo, North 
Dakota.

In December 2004, a Deputy Vice Chairman granted the 
representative's motion to advance the appeal on the Board's 
docket on the basis of the veteran's age.  See 38 U.S.C.A. § 
7101 (West 2002); 38 C.F.R. § 20.900(c) (2004).  

The appeal is REMANDED to the M&ROC via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112) (VCAA).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In the case on appeal, while notice of VCAA was issued in May 
2004, additional medical development of each of the claims on 
appeal is required so as to meet the duty to assist 
provisions of VCAA.  This development is detailed below.  

With regard to the claim of service connection for a skin 
disorder, claimed as skin cancer of the chest and shoulder, 
due to alleged inservice exposure to the sun and sunburns, 
the VA examination afforded the veteran in August 2004 is 
inadequate under VA decisional law.  

The August 2004 VA dermatologic examiner's report records 
that the veteran's VA claims file had not been made available 
for review in conjunction with the examination of the 
veteran.  

The fact that the August 2004 VA examination was conducted 
without access to the veteran's claims file-including the 
most pertinent of evidence: the service medical records-
renders the subject examination inadequate for rating 
purposes.  See, e.g., 38 C.F.R. § 4.1 (2004). ("It 
is...essential both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history.") See also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991)  "[F]ulfillment of the statutory duty to 
assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." (Emphasis added)).  


VA medical records already on file show a history of 
treatment for basal cell carcinoma of the chest and 
shoulders.  The veteran asserts that this skin disorder was 
incurred as a result of inservice sun burns while in the U.S. 
Navy on ship in the seas near New Guinea and the Philippines.  
Upon another VA skin examination, the Board requests a 
medical opinion as to the likely etiology of the veteran's 
basal cell carcinoma.  Specifically, the Board requests that 
a VA examiner provide a medical opinion as to whether it is, 
"at least as likely as not," that basal cell carcinoma, or 
any other skin disorder, is of service origin, including sun 
exposure in service, or whether it is, "more likely than 
not" that basal cell carcinoma is of post-service origin-
with reference to the veteran's Navy service and his service 
medical records.  Without the requested medical opinion, any 
future VA examination would remain incomplete under VA law.  
See Charles v. Principi, 16 Vet. App. 370, 375 (2000).

As to the remaining claim of service connection on appeal, 
the veteran was afforded no eye examination.  VCAA 
contemplates that a veteran be afforded a VA examination in 
similar situations.  See Charles v. Principi, 16 Vet. App. 
370, 375 (2000); Olson v. Principi, 3 Vet. App. 480, 482 
(1992).  Given the facts of this case, a VA eye examination 
is warranted, to include a medical nexus opinion.  

VA medical records already on file show treatment for 
decreased visual acuity, status post history of right eye 
cataracts and macular degeneration.  The veteran asserts that 
all of his several eye disorders are a result of his use of 
Atabrine medication for his inservice and service-connected 
malaria.  Accordingly, a VA eye examination should include a 
medical opinion as to the likelihood of this assertion, in 
light of the veteran's documented clinical history, including 
his service medical records, and the fact that he is already 
service-connected for malaria.  

Given the above deficiencies, VCAA is not met with regard to 
either of the two claims on appeal.  In Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) the CAVC held that the 
"[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (Emphasis 
added)).  


The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103).  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims of service connection for a skin 
disorder, to include basal cell carcinoma 
and eye disorders-primarily competent 
diagnoses and medical nexus opinions, and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he clearly 
identify all healthcare providers, VA and 
non-VA, inpatient and outpatient, who 
have treated him for any eye and skin 
disorders since service in January 1946.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  

Regardless of the veteran's response, the 
VBA AMC should contact and verify whether 
or not there are any outstanding VA 
treatment records, if any, from the VA 
facilities located in: Madison, 
Wisconsin; Seattle, Washington; 
Minneapolis, Minnesota; and, Fargo, North 
Dakota, for January 1946 to the present.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).  

5.  Upon completion of the above, the 
veteran should be scheduled for VA 
dermatological and ophthalmological 
examinations.  



The VA dermatological examination should 
be conducted by a dermatologist who has 
not previously examined the veteran, 
including on a fee basis if necessary.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by each examiner prior and 
pursuant to conduction and completion of 
the examinations.  

Each examiner must annotate their 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.  

It is requested that the VA dermatologic 
examiner address the following medical 
issues:

Is it at least as likely as not that any 
dermatologic disorder, to include a 
history of basal cell carcinoma of the 
chest and shoulders, if found on 
examination or noted in the post-service 
clinical history, is related to service 
on any basis, or if preexisting service, 
was aggravated thereby, to include 
claimed exposure to sun and sunburns 
while on ship and on seas off the coasts 
of New Guinea and the Philippines during 
W.W.II?  

It is requested that the VA 
ophthalmologist address the following 
medical issues:  


Is it at least as likely as not that any 
eye disorder, to include decreased visual 
acuity, a history of right eye cataracts, 
and macular degeneration, or any other 
eye disorder found on examination or 
noted in the post-service clinical 
history, is related to service on any 
basis, to include as secondary to 
treatment for service-connected malaria 
in service, or the use of Atabrine or 
similar medication(s) for malaria while 
in service?  Each examiner's medical 
opinion statement should include 
reference to the veteran's documented 
inservice and post-service clinical 
history.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical nexus 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for a skin disorder, 
to include basal cell carcinoma of the 
chest and shoulders, and an eye disorder, 
to include right history of cataracts and 
macular degeneration, claimed as 
secondary to inservice Atabrine 
medication or treatment for service-
connected malaria.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection, and may result in a denial(s).  38 C.F.R. § 3.655 
(2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


